DETAILED ACTION

The applicant amended claims 1, and 18 in the amendment received on 11-17-2022.

The claims 1-20 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

A.  Applicant's argument with respect to claims 1-20, regarding receive, by the receiver, a second message sent by an edge computing device is not persuasive.  The reference makes it clear in section 0026 “While illustrated as a single sender machine 301 in FIG. 3, system 300 may comprise more than one sender machine 301. Although described as sender machine 301 in FIG. 3, sender machine 301 may receive messages in some embodiments. While illustrated as a single receiver machine 303 in FIG. 3, system 300 may comprise more than one receiver machine 303. Although described as receiver machine 303 in FIG. 3, receiver machine 303 may generate and send messages in some embodiments”.  That either device may both be a sender or a receiver at certain times.  Thus Selph still meet the scope of the limitations as currently claimed.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Selph (US 20120136950 A1).

With respect to claim 1, Selph teaches receive, by the receiver, a first message sent by an edge computing device, (i.e., section 0035 teaches that a facilitator (receiver) receives a message from sender (edge computing device)).  Selph teaches determine that the first message comprises a first data format identifier, (i.e., section 0035 teaches compression identifier).  Selph teaches determine, by the receiver, that the first message comprises a first data format; store, by the receiver, the first data format from the first message in a data structure in association with the first data format identifier, (i.e., section 0035 teaches if the facilitator determines that the message is new format data and storing the new format in the compression library; section 0025 teaches that the receiver and facilitator may be the same machine and that the data store that is part of the facilitator is therefore part of the receiver.  The combination of hardware to execute the process would have been known to someone of ordinary skill in the art based on the disclosure of the prior art of reference).  Selph teaches receive, by the receiver, a second message sent by the edge computing device, (i.e., section 0035 teaches the facilitator receives a second message requesting decompression instructions based on a compression identifier).  Selph teaches determine that the second message comprises the first data format identifier, (i.e., section 0035 teaches the facilitator receives a second message requesting decompression instructions based on a compression identifier).  Selph teaches retrieve, by the receiver, the first data format from the data structure using the first data format identifier, (i.e., section 0035 teaches the facilitator retrieves the format information from the compression library).  Selph teaches read, by the receiver, a payload of the second message using the first data format, (i.e., section 0035 teaches decompressing the message payload using the correct format).

With respect to claim 2, Selph teaches receive, by the receiver, a third message sent by the edge computing device; determine that the third message comprises the first data format identifier; determine that the third message comprises a first data format patch comprising computer executable instructions configured to modify a previously stored data format, (i.e., section 0035 teaches receiving messages; data format or compression identifiers section 0032 teaches dynamically changing the compression library based on updated or new format or to improve or optimized further the compression or format see also section 0033 and section 0035 teaches monitoring to optimize compression information; section 0032 teaches “In some embodiments, facilitator server can be automated to dynamically generate compression information/instruction” automated instructions or computer executable instructions).  Selph teaches determine that the first data format identifier was previously stored in the data structure in association with the first data format, (i.e., section 0035 teaches receiving messages; data format or compression identifiers section 0032 teaches dynamically changing the compression library based on updated or new format or to improve or optimized further the compression or format see also section 0033 and section 0035 teaches monitoring to optimize compression information).  Selph teaches modify the first data format using the first data format patch to generate a first modified data format; store the first modified data format in the data structure in association with the first data format identifier, (i.e., section 0035 teaches receiving messages; data format or compression identifiers section 0032 teaches dynamically changing the compression library based on updated or new format or to improve or optimized further the compression or format see also section 0033 and section 0035 teaches monitoring to optimize compression information).  Selph  teaches read a payload of the third message using the first modified data format, (i.e., section 0035 teaches decompressing the message payload using the correct format).

With respect to claim 3, Selph teaches receive, from the receiver, a fourth message sent by the edge computing device; determine that the fourth message comprises the first data format identifier; determine that the first data format identifier is stored in association with the first modified data format in the data structure; and read a payload of the fourth message using the first modified data format, (i.e., section 0035 teaches receiving messages; data format or compression identifiers section 0032 teaches dynamically changing the compression library based on updated or new format or to improve or optimized further the compression or format see also section 0033 and section 0035 teaches monitoring to optimize compression information; section 0035 teaches decompressing the message payload using the correct format).  

With respect to claim 4, Selph teaches receive, from the receiver, a fourth message sent by the edge computing device; determine that the fourth message comprises a second data format identifier; determine that the second data format identifier has not been stored in the data structure; determine that the fourth message comprises data defining a second data format; store the data defining the second data format in the data structure in association with the second data format identifier; and read a payload of the fourth message using the second data format, (i.e., section 0035 teaches receiving messages; data format or compression identifiers section 0032 teaches dynamically changing the compression library based on updated or new format or to improve or optimized further the compression or format see also section 0033 and section 0035 teaches monitoring to optimize compression information; section 0035 teaches decompressing the message payload using the correct format).  

With respect to claim 5, Selph teaches receive, from the receiver, a fourth message sent by the edge computing device; parse the fourth message to determine if a patch is included in the fourth message; and determine that the fourth message does not include a patch, (i.e., section 0035 teaches receiving messages; data format or compression identifiers section 0032 teaches dynamically changing the compression library based on updated or new format or to improve or optimized further the compression or format see also section 0033 and section 0035 teaches monitoring to optimize compression information; section 0035 teaches decompressing the message payload using the correct format; the reference does not say that updates are mandatory therefore it still reads on the negative claim limitation).  

With respect to claim 6, Selph teaches determine that the fourth message comprises the first data format identifier; determine that the first data format identifier is stored in association with the first modified data format in the data structure; and read a payload of the fourth message using the first modified data format, (i.e., section 0035 teaches receiving messages; data format or compression identifiers section 0032 teaches dynamically changing the compression library based on updated or new format or to improve or optimized further the compression or format see also section 0033 and section 0035 teaches monitoring to optimize compression information; section 0035 teaches decompressing the message payload using the correct format ).

With respect to claim 7, Selph teaches receive, from the receiver, a fourth message sent by the edge computing device; parse the fourth message to determine if a patch is included in the fourth message; determine that the fourth message includes a first modified data format patch; determine that the fourth message comprises the first data format identifier; determine that the first data format identifier was previously stored in the data structure in association with the first modified data format; modify the first modified data format using the first modified data format patch to generate a second modified data format; and overwrite the first modified data format with the second modified data format in the data structure, (i.e., section 0035 teaches receiving messages; data format or compression identifiers section 0032 teaches dynamically changing the compression library based on updated or new format or to improve or optimized further the compression or format see also section 0033 and section 0035 teaches monitoring to optimize compression information; section 0035 teaches decompressing the message payload using the correct format; the reference does not say that updates are mandatory therefore it still reads on the negative claim limitation).  

With respect to claim 8, Selph teaches read a payload of the fourth message using the second modified data format, (i.e., section 0035 teaches decompressing the message payload using the correct format).

With respect to claim 9, Selph teaches receive, from the receiver, a third message sent by the edge computing device; determine that the third message comprises a second data format identifier; determine a second data format stored in the data structure in association with the second data format identifier; and read a payload of the third message using the second data format, (i.e., section 0035 teaches receiving messages; data format or compression identifiers section 0032 teaches dynamically changing the compression library based on updated or new format or to improve or optimized further the compression or format see also section 0033 and section 0035 teaches monitoring to optimize compression information; section 0035 teaches decompressing the message payload using the correct format; the reference does not say that updates are mandatory therefore it still reads on the negative claim limitation).  

With respect to claim 11, Selph teaches receiving a first message sent by an edge computing device; determining that the first message comprises a first data format identifier; determining that the first message comprises a first data format patch comprising computer executable instructions configured to modify a previously stored data format; determining that the first data format identifier was previously stored in a data structure in association with a first data format; modifying the first data format using the first data format patch to generate a first modified data format; storing the first modified data format in the data structure in association with the first data format identifier; and reading a payload of the first message using the first modified data format, (i.e., section 0035 teaches compression identifier; section 0035 teaches message contains new format data and storing the new format in the compression library; section 0035 teaches the facilitator receives a second message requesting decompression instructions based on a compression identifier; section 0035 teaches receiving messages; data format or compression identifiers section 0032 teaches dynamically changing the compression library based on updated or new format or to improve or optimized further the compression or format see also section 0033 and section 0035 teaches monitoring to optimize compression information; section 0035 teaches decompressing the message payload using the correct format; the reference does not say that updates are mandatory therefore it still reads on the negative claim limitation; section 0032 teaches “In some embodiments, facilitator server can be automated to dynamically generate compression information/instruction” automated instructions or computer executable instructions).  

With respect to claim 12, Selph teaches receiving a second message sent by the edge computing device; determining that the second message comprises the first data format identifier; determining that the first data format identifier is stored in association with the first modified data format in the data structure; and reading a payload of the second message using the first modified data format, (i.e., section 0035 teaches compression identifier; section 0035 teaches message contains new format data and storing the new format in the compression library; section 0035 teaches the facilitator receives a second message requesting decompression instructions based on a compression identifier; section 0035 teaches receiving messages; data format or compression identifiers section 0032 teaches dynamically changing the compression library based on updated or new format or to improve or optimized further the compression or format see also section 0033 and section 0035 teaches monitoring to optimize compression information; section 0035 teaches decompressing the message payload using the correct format; the reference does not say that updates are mandatory therefore it still reads on the negative claim limitation).  

With respect to claim 13, Selph teaches receiving a second message sent by the edge computing device; determining that the second message comprises a second data format identifier; determining that the second data format identifier has not been stored in the data structure; determining that the second message comprises data defining a second data format; storing the data defining the second data format in the data structure in association with the second data format identifier; and reading a payload of the second message using the second data format, (i.e., section 0035 teaches compression identifier; section 0035 teaches message contains new format data and storing the new format in the compression library; section 0035 teaches the facilitator receives a second message requesting decompression instructions based on a compression identifier; section 0035 teaches receiving messages; data format or compression identifiers section 0032 teaches dynamically changing the compression library based on updated or new format or to improve or optimized further the compression or format see also section 0033 and section 0035 teaches monitoring to optimize compression information; section 0035 teaches decompressing the message payload using the correct format; the reference does not say that updates are mandatory therefore it still reads on the negative claim limitation).  

With respect to claim 14, Selph teaches receiving a second message sent by the edge computing device; parsing the second message to determine if a patch is included in the second message; and determining that the second message does not include a patch, (i.e., section 0035 teaches receiving messages; data format or compression identifiers section 0032 teaches dynamically changing the compression library based on updated or new format or to improve or optimized further the compression or format see also section 0033 and section 0035 teaches monitoring to optimize compression information; section 0035 teaches decompressing the message payload using the correct format; the reference does not say that updates are mandatory therefore it still reads on the negative claim limitation).  

With respect to claim 15, Selph teaches determining that the second message comprises the first data format identifier; determining that the first data format identifier is stored in association with the first modified data format in the data structure; and reading a payload of the second message using the first modified data format, (i.e., section 0035 teaches compression identifier; section 0035 teaches message contains new format data and storing the new format in the compression library; section 0035 teaches the facilitator receives a second message requesting decompression instructions based on a compression identifier; section 0035 teaches receiving messages; data format or compression identifiers section 0032 teaches dynamically changing the compression library based on updated or new format or to improve or optimized further the compression or format see also section 0033 and section 0035 teaches monitoring to optimize compression information; section 0035 teaches decompressing the message payload using the correct format; the reference does not say that updates are mandatory therefore it still reads on the negative claim limitation).  

With respect to claim 16, Selph teaches receiving a second message sent by the edge computing device; parsing the second message to determine if a patch is included in the second message; determining that the second message includes a first modified data format patch; determining that the second message comprises the first data format identifier; determine that the first data format identifier was previously stored in the data structure in association with the first modified data format; modifying the first modified data format using the first modified data format patch to generate a second modified data format; and overwriting the first modified data format with the second modified data format in the data structure, (i.e., section 0035 teaches compression identifier; section 0035 teaches message contains new format data and storing the new format in the compression library; section 0035 teaches the facilitator receives a second message requesting decompression instructions based on a compression identifier; section 0035 teaches receiving messages; data format or compression identifiers section 0032 teaches dynamically changing the compression library based on updated or new format or to improve or optimized further the compression or format see also section 0033 and section 0035 teaches monitoring to optimize compression information; section 0035 teaches decompressing the message payload using the correct format; the reference does not say that updates are mandatory therefore it still reads on the negative claim limitation).  

With respect to claim 17, Selph teaches reading a payload of the second message using the second modified data format, (i.e., section 0035 teaches decompressing the message payload using the correct format).

With respect to claim 18, Selph teaches establishing, by a sender device, a communication channel with a receiver device; generating, by a sender device, a first message of a first type, the first message comprising a first data format definition and a first data format identifier associated with the first data format definition, (i.e., section 0035 teaches compression identifier; section 0035 teaches the sender creating a message that contains new format data; section 0035 also teaches the message is sent with the new format information or new data(definition)).  Selph  teaches sending, by a sender device, the first message to a receiver device using the communication channel, (i.e., ).  Selph  teaches generating, by a sender device, a second message of the first type, the second message comprising the first data format identifier and a patch, the patch comprising executable instructions effective to modify the first data format definition to generate a first modified data format definition, (i.e., section 0035 teaches the facilitator server may then monitor the traffic and/or contents of the network so as to further optimize compression of information transmitted between senders and receivers; monitoring to optimize compression information; this teaches that further updates or patches are regularly sent; section 0035 also teaches the message is sent with the new format information or new data(definition);  section 0032 teaches dynamically changing the compression library based on updated or new format or to improve or optimized further the compression or format see also section 0033).  Selph  teaches sending, by a sender device, the second message of the first type to the receiver device using the communication channel, (i.e., section 0035 teaches sending the message see also figure 7).  

With respect to claim 19, Selph teaches generating a third message of the first type, the third message comprising the first data format identifier, wherein the receiver device is configured to: parse the third message to identify the first data format identifier; and lookup the first modified data format definition using the first data format identifier, (i.e., section 0035 teaches compression identifier; section 0035 teaches message contains new format data and storing the new format in the compression library; section 0035 teaches the facilitator receives a second message requesting decompression instructions based on a compression identifier; section 0035 teaches receiving messages; data format or compression identifiers section 0032 teaches dynamically changing the compression library based on updated or new format or to improve or optimized further the compression or format see also section 0033 and section 0035 teaches monitoring to optimize compression information; section 0035 teaches decompressing the message payload using the correct format; the reference does not say that updates are mandatory therefore it still reads on the negative claim limitation).  

With respect to claim 20, Selph teaches to read a payload of the third message using the first modified data format definition, (i.e., section 0035 teaches decompressing the message payload using the correct format).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Selph (US 20120136950 A1) in view of Rose et al. (US 20170230907 A1).

With respect to claim 10, Selph discloses the claimed subject matter as discussed above except wherein the first message is sent by a battery-powered edge computing device using an asynchronous messaging protocol.   However, Rose teaches wherein the first message is sent by a battery-powered edge computing device using an asynchronous messaging protocol, (i.e., section 0034 teaches battery powered sensor or end device (edge device) and asynchronous transmission protocols) in order to improve battery life performance of end devices(abstract).  Therefore, based on Selph in view of Rose, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Rose to the system of Selph in order to improve battery life performance of end devices.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M/
Joel Mesa
Examiner, Art Unit 2447                                                                                                                                                                                                        
/SURAJ M JOSHI/Primary Examiner, Art Unit 2447